DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, “the number of bits which the user device is able to receive per predetermined time,” “the number of HARQ processes”, or “the number of component carriers” have no antecedent basis.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2017/0171739 A1, hereinafter “Suzuki”).
 	Regarding claim 1, Suzuki teaches a user device that performs communication with a base station apparatus (figs. 4, 9, 10, 11, 16, 19), the user device comprising: a control unit that computes a buffer size based on a radio capability parameter of the user device (figs. 4, 16, ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, and rate matching for the code block, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0246] claim 1); a transmission unit that transmits a capability indication related to the radio capability parameter to the base station apparatus (fig. 16, ¶ [0160], ¶ [0182], the terminal device transmits the capability information to the base station apparatus, ¶ [0191]); and a reception unit that receives a signal transmitted from the base station apparatus; wherein the signal is stored in a buffer with the computed buffer size (¶ [0188], ¶ [0189]).
 	Regarding claim 2, Suzuki teaches the user device according to claim 1,
wherein capability indication  includes  the number of MIMO layers (Figs. 8-10, 15,16, ¶ [0191] and ¶ [0161]).
 	Regarding claim 3, Suzuki teaches the user device according to claim 2,
Figs. 8-10, 15, ¶ [0046], ¶ [0164], ¶ [0171], ¶ [0282], ¶ [0286], ¶ [0288]).
 	Regarding claim 4, Suzuki teaches the user device according to claim 1, wherein when the user device communicates with the base station apparatus using dual connectivity, the control unit computes the buffer size based on the radio capability parameter of the user device (figs. 12, 16,  ¶ [0019], ¶ [0047], ¶ [0295])
	Regarding claim 6, Suzuki teaches a base station apparatus that performs communication with a user device, the base station apparatus (figs. 4, 9, 10, 11, 16, 19), comprising: a reception unit that receives a capability indication related to a radio capability parameter of the user device from the user device; a management unit that computes a buffer size based on the radio capability parameter; and a transmission unit that generates a signal to be transmitted to the user device based on the computed buffer size (Figs. 16, 19, ¶ [0160], ¶ [0201], the reception unit 305 receives capability information (UECapabilityInformation) which includes first information (ue -Category (without suffix)), second information (ca-BandwidthClassDL-r10), third information (supportedMIMO-CapabilityDL-r10), and/or fourth information (supportedMIMO-CapabilityDL-v10xx), from the terminal device. ¶ [0187], The terminal device 1 and the base station apparatus 3 specify a soft buffer size for a code block of a transport block (code word) transmitted on the PDSCH, and rate matching for the code block, based on the configuration which has been determined S162, and/or capability information (UECapabilityInformation), ¶ [0229]-¶ [0235], ¶ [0244], ¶ [0249], ¶ [0254]. Claim 8).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Davydov et al. (US 2015/0195818 A1, hereinafter “Davydov”).
 	Regarding claim 5, Suzuki teaches the user device according to claim 1.
Suzuki does not explicitly teach wherein when the reception unit receives a request for the capability indication from the base station apparatus, a change in the buffer size is explicitly transmitted to the base station apparatus, or wherein when the reception unit receives an indication for explicitly specifying the buffer size from the base station apparatus, a signal transmitted from the base station apparatus is received using a buffer with the specified buffer size.
wherein when the reception unit receives a request for the capability indication from the base station apparatus, a change in the buffer size is explicitly transmitted to the base station apparatus, or wherein when the reception unit receives an indication for explicitly specifying the buffer size from the base station apparatus, a signal transmitted from the base station apparatus is received using a buffer with the specified buffer size (¶ [0076], For example, the soft buffer size component 210 of the eNB 102 may use a default buffer size until the eNB 102 provides information to the UE 112 that indicates that the eNB 102 has a capability of using an increased soft buffer size. ¶ [0101], The UE further includes a soft buffer size component that is configured to use a default soft buffer size until an indication from the eNB indicates a capability corresponding to the maximum soft buffer size. The default soft buffer size is less than the maximum soft buffer size. ¶ [0042] and ¶ [0052]-¶ [0068]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to explicitly transmit a change in the buffer size to the base station apparatus when the reception unit receives a request for the capability indication or receive a signal transmitted from the base station apparatus using a buffer with the specified buffer size when the reception unit receives an indication for explicitly specifying the buffer size from the base station apparatus in the system of Suzuki to further enhance system performance (¶ [0052] and ¶ [0053] of Davydov).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MANDISH K RANDHAWA/ Examiner, Art Unit 2477